           Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF KANSAS

     KATHARYN MCINTYRE, et al.,

                     Plaintiffs,
                                                         Case No. 18-CV-02617-DDC-GEB
     vs.

     LAURA KELLY, et al.,

                     Defendants.


      REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS DEFENDANT
                      GOVERNOR LAURA KELLY

I.          INTRODUCTION

            Governor Kelly embraces Plaintiffs efforts to characterize her as a strong advocate for the

welfare of the children of the State of Kansas, including those served by the State’s foster care

system.        Dating back to her time in the Kansas Senate, Governor Kelly has demanded

improvements to the foster care system, as well as other state-run programs impacting the lives of

the youngest Kansans. In her campaign she called for reform to better the system. As Governor,

she will continue to advocate for Kansas’s foster children. She has put in place a committed,

experienced team in her administration to tackle the challenge of reforming and improving the

foster care system. She has not and will not deflect her responsibility to fight for better policies to

improve the lives of Kansas’ children. These efforts, however, do not make her a proper defendant

to this lawsuit.

            Building on her advocacy, Governor Kelly and her administration looked forward to the

opportunity to work with the Legislature to improve the Kansas foster care system. Rather than

being allowed a chance to govern, the Governor and the Agency Defendants were sued before they

even took office, before they had the opportunity to implement a single change. Plaintiffs wish to

usurp the role of the elected Governor of the State of Kansas, and the Agency Secretaries duly

                                                     1
     Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 2 of 19




appointed by her and confirmed by the Senate by asking the federal courts to dictate how state

agencies should be run. With all due respect to this Court, the Eleventh Amendment doctrine of

sovereign immunity protects state governments from the interference of the federal judiciary.

        There is no doubt the state owes foster children safe, nurturing care, and Governor Kelly’s

administration is steadfastly committed to that goal. But Governor Kelly is also obligated to protect

the Office of the Governor from the burdens of unwarranted lawsuits and to assert the

constitutional rights enshrined in the Eleventh Amendment. It is for these reasons that Governor

Kelly seeks to be dismissed from this litigation.

        The Ex parte Young exception to the doctrine of sovereign immunity applies under

limited circumstances, where a plaintiff is seeking prospective injunctive relief to correct an

alleged violation of Constitutional or federal law. This exception applies only to those state

actors with the power to enforce the act that they challenge, and who have demonstrated an

intent to utilize that power. Here, the Plaintiffs challenge the administration on various aspects

of the Kansas foster care system. While all of the Defendants vehemently deny that Plaintiffs

will ultimately be entitled to the relief that they seek, the relief Plaintiffs are requesting falls

solely within the statutory authority of the Defendant Agency Secretaries. And to be clear, while

Governor Kelly denies that she is a proper defendant in this lawsuit, the Agency Defendants, as

the entities of Governor Kelly’s administration statutorily empowered to manage the state’s

foster care system, have not challenged this Court’s jurisdiction. Because Plaintiffs’ claims

against Governor Kelly do not meet the exception to the doctrine of sovereign immunity, she is

not subject to this Court’s jurisdiction. Governor Kelly should be dismissed from this lawsuit

pursuant to Fed. R. Civ. P. 12(b)(1).




                                                    2
      Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 3 of 19




II.    THE COURT SHOULD DISREGARD THE EXTRANEOUS MATERIALS THAT
       PLAINTIFFS HAVE PRESENTED IN OPPOSITION TO THE MOTION TO
       DISMISS

       A.      Governor Kelly’s Motion is a Facial Attack on the Sufficiency of the
               Amended Complaint.

       Governor Kelly moved this Court to dismiss her from this case under Federal Rule of Civil

Procedure 12(b)(1) because under the Eleventh amendment doctrine of sovereign immunity, the

Court lacks subject matter jurisdiction over the office of the Governor.

       A Rule 12(b)(1) motion may come in one of two forms: a facial attack or a factual attack.

Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995); see Moreno v. Kansas City Steak Co.,

LLC, No. 17-cv-02029-DDC-KGS, 2017 WL 2985748, at *5 (D. Kan. July 13, 2017). Facial

attacks go to the sufficiency of the jurisdictional allegations in the plaintiff’s Complaint while

factual attacks go beyond those allegations and challenge the “facts upon which subject matter

jurisdiction depends.” Moreno, at *5 (citations omitted).

       The Governor’s motion is premised on Plaintiffs’ failure to articulate in their Amended

Complaint any particular statutory or other legal duty that the Kansas Governor holds in enforcing

the statutes that govern the management of the Kansas foster care system. [Doc. 80 at 4, citing

Doc. 63, Am. Compl. at ¶ 105].         The Amended Complaint alleges insufficiencies in the

administration of the Kansas foster care system. See [Doc. 63]. As the initial motion establishes,

Kansas law places the administration of the foster care system in the hands of the Secretaries

appointed to lead to the responsible Agencies. See [Doc. 80 at 6-7]. Plaintiffs’ response does not

challenge this statutory framework. The Governor’s Motion is a facial attack as to the sufficiency

of the allegations of the Amended Complaint. See Moreno, 2017 WL 2985748, at *5 (D. Kan.

July 13, 2017) (“Because defendant’s motion does not rely on any material outside the pleadings,

it presents a facial attack.”). The Governor did not “choose to make a factual attack by offering


                                                 3
     Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 4 of 19




exhibits in support of [their] motion.” Cf. Shipley v. I.R.S., No. Civ. A. 042573JWL, 2005 WL

1334617, at *1 (D. Kan. June 6, 2005).

       Plaintiffs wish to argue this issue both ways - they complain about the Governor’s

deliberate choice not to submit affidavits or exhibits in support of her motion, and also declare that

her motion is unquestionably factual in nature. Plaintiffs insist, without support, that because

Governor Kelly has raised a factual attack, this allows Plaintiffs to supply extrinsic evidence to

supplement the allegations in their Amended Complaint in order to demonstrate Governor Kelly’s

role in the foster care system. See [Doc. 96 at 9]. To support this position, Plaintiffs cite several

cases, each of which involve a moving party going beyond the Complaint’s factual allegations, or

submitting affidavits or exhibits to the Court in support of a jurisdictional challenge. See Paper,

Allied-Indus., Chem. And Energy Workers Int'l Union v. Cont'l Carbon Co., 428 F.3d 1285, 1291

(10th Cir. 2005) (noting Defendant’s submission included a notice of violation and consent order);

Holt v. United States, 46 F.3d 1000, 1003 (10th Cir.1995) (challenging jurisdiction where

defendant came forward with facts that established governmental immunity); Fed. Deposit Ins.

Corp. v. Oaklawn Apartments, 959 F.2d 170, 173 (10th Cir. 1992) (defendants submitting

affidavits); Starlight Intern., Inc. v. Herlihy, 13 F. Supp. 2d 1178, 1182 (D. Kan. 1998) (district

court considered defendant’s motion on the basis of “affidavits and other written materials”);

Arbogast v. Kansas, No. 13-CV-4007-JAR/KMH, 2013 WL 5530276, at *1 (D. Kan. Oct. 4, 2013)

(“Defendant KDOL attached exhibits in support of its claim for sovereign immunity, which is a

jurisdictional issue.”). None of these cases support Plaintiffs’ proposition that a plaintiff can ask

the Court to consider additional evidentiary materials to establish jurisdiction to supplement a

poorly pled Complaint.




                                                  4
     Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 5 of 19




       Plaintiffs’ characterization of Governor Kelly’s initial Motion as a factual attack is

inaccurate and none of the statements that Plaintiffs point to in making this argument actually

support this conclusion. For instance, the Governor’s statements that she “does not manage or

run the programs that Plaintiffs now challenge” and “does not enforce the statutes or regulation

that control” the systems [Doc. 96 at 9; Doc. 80 at 6, 8-9] simply summarize the statutory authority

that places the administration and control of the Kansas foster care system in the hands of the

Agency Secretaries. See [Doc. 80 at 8-9 and authorities cited therein]. Likewise, statements in

the Governor’s initial Memorandum in support of her motion that the Governor has not “threatened

or expressed an intention to act” or “expressed any intention to act” to enforce statutes and

regulations are matter-of-fact conclusions that mirror the language in the Ex Parte Young and the

decisions that have followed. See 209 U.S. at 155-56 (requiring that state officials have both “some

connection with the enforcement of the act being challenged” and that the official “threaten” or be

“about to commence” proceedings to enforce the act); [Doc. 80 at 4, 6, 8-9]. Governor Kelly’s

Memorandum does not assert extraneous facts; rather, the statements were made to point out the

lack of factual support offered by Plaintiffs to meet the requirements of the Ex Parte Young

exceptions.

        As this Court recognized in Moreno, a 12(b)(1) motion that does not rely on affidavits or

exhibits in challenging jurisdictional allegations is a facial attack. See Moreno, 2017 WL 2985748,

at *5. Governor Kelly’s Motion goes to and should be decided on the sufficiency of the allegations

in Plaintiffs’ Amended Complaint. Accordingly, the Court should treat the motion under the same

standards applicable to a Rule 12(b)(6) motion to dismiss for failure to state a claim, accepting the

factual allegations in Plaintiffs’ Complaint as true but remembering no such presumption attaches

to Plaintiffs’ incorrect legal conclusions. See id.



                                                  5
     Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 6 of 19




       B.      Plaintiffs’ Extraneous Materials are Inadmissible as Presented and Should
               Not be Considered by the Court.

       Whether the Court perceives Governor Kelly’s challenge to Plaintiffs’ Amended

Complaint as facial or factual, the Declaration of Teresa Woody (“Woody Declaration”) and the

materials attached to that Declaration that Plaintiffs present in their opposition cannot form the

basis for the Court’s decision on the ultimate jurisdictional issue. Governor Kelly recognizes

that the Court has discretion to allow affidavits and other materials upon a factual attack to the

Court’s jurisdiction. See Holt, 46 F.3d at 1003. But neither Holt nor any other case cited by

Plaintiffs would permit this Court to consider or subsequently rely upon affidavits and exhibits

that do not meet the most basic and routine evidentiary requirements.

       Plaintiffs cite the case of Federal Deposit Insurance Corporation v. Oaklawn Apartments,

959 F.2d 170 (10th Cir. 1992) for the proposition that factual disputes must be resolved in the

plaintiff’s favor where conflicting evidentiary materials are presented.         The Tenth Circuit

emphasized that, when external materials are considered, evidentiary rules and standards apply,

“[w]hile Rule 56(e) addresses affidavits submitted in support of or in opposition to summary

judgment motions, its requirements of personal knowledge, admissible facts, and affirmative

showing of competency apply to affidavits in support of or in opposition to motions to dismiss on

jurisdictional grounds.” Oaklawn, 959 F.2d at 175 n.6. In a later decision, the Tenth Circuit

explained a Court could rely on affidavits “or any other evidence properly before the court.” New

Mexicans for Bill Richardson v. Gonzales, 64 F.3d 1495, 1499 (10th Cir. 1995)(emphasis added).

The standard can also be articulated as a requirement of “competent proof.” See Sapp v. F.D.I.C.,

876 F. Supp. 249, 251 (D. Kan. 1995) (citations omitted) (reiterating Oaklawn’s requirements of

personal knowledge, admissibility, and competency to testify to matters stated).




                                                 6
     Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 7 of 19




       The 19 exhibits attached to the Woody Declaration are almost all news clippings from

various sources. Plaintiffs seek to offer statements, excerpts, and conclusions drawn from these

clippings for the truth of the matter asserted. Under the Federal Rules of Evidence, newspaper

articles, press releases, and similar materials admitted to prove the truth of the matter asserted are

inadmissible hearsay. New England Mut. Life Ins. Co. v. Anderson, 888 F.2d 646, 650 (10th Cir.

1989); see also Good v. B’d of Cnt’y Comm’rs, 331 F. Supp. 2d 1315, 1326-27 (D. Kan.)

(newspaper articles could not be offered on summary judgment to prove the truth of the

information contained in them); Century Colorado Springs P’ship v. Falcon Broadband, Inc., No.

05-CV-02295-REB-MJW, 2006 WL 521791 *3 (D. Colo. Mar. 2, 2006) (characterizing

newspaper article and a press release offered to demonstrate standing as “pure hearsay and not

competent summary judgment proof.”); Weisler v. Community Health Systems, Inc., No. CIV-12-

0079 MV/CG, 2012 WL 4498919 *3 (D. N.M. Sept. 27, 2012) (refusing to consider unverified

newspaper articles to establish facts to confer Court’s personal jurisdiction over defendants on a

Motion filed under Fed. R. Civ. P. 12 (b)(2)); Welch v. City of Albuquerque, No. CIV-11-00700

KG/SCY, 2016 WL 8809479 *3) (refusing to consider newspaper articles attached to oppose

summary judgment “newspaper and magazine articles and reports or other media are, generally,

inadmissible hearsay.”)

       Clearly, the Woody Declaration and the materials that Plaintiffs have attached fall short of

the “competent proof” standard required to be considered in a factual attack on the issue of subject

matter jurisdiction. The Woody Declaration does not purport to attest to any personal knowledge

of any of the issues it claims to relate to, and makes no attempt to establish admissibility of any of

the exhibits attached. Further, the Woody Declaration does not address relevancy issues or explain

how the attached exhibits are probative of the Governor’s duty to enforce the statues governing



                                                  7
       Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 8 of 19




the foster care system as it relates to the issues raised in Plaintiffs’ Amended Complaint—indeed,

one need only review Kansas law, not a newspaper article, to determine that legal issue. Finally,

the Woody Declaration and the attached materials do not adhere to any of the standards required

by the Federal Rules of Evidence. Therefore, the extrinsic evidence offered by the Plaintiffs cannot

be the basis of this Court’s decision on the ultimate jurisdictional issue. To put it simply, Plaintiffs

have offered no admissible evidence to support their factual attack or to establish that the Court

has subject matter jurisdiction over Governor Kelly.

III.    GOVERNOR KELLY DOES NOT FIT WITHIN THE EX PARTE YOUNG
        EXCEPTION TO ELEVENTH AMENDMENT IMMUNITY

        A.      The Ex parte Young Exception to Sovereign Immunity

        The Eleventh Amendment of the United States Constitution establishes a jurisdictional bar

against unconsented suits in federal court against a state or arms of a state. Wagoner Cnty Rural

Water Dist. No. 2 v. Grand River Dam Auth., 577 F.3d 1255, 1258 (10th Cir. 2009). The Eleventh

Amendment is an explicit limitation on the judicial power of the United States over the states.

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 119, 104 S. Ct. 900, 918, 79 L. Ed. 2d

67 (1984). It is because of the fundamental importance of state immunity from the power of the

federal courts that Governor Kelly seeks to be dismissed from this lawsuit. Governor Kelly asks

this Court to dismiss her as a party in this lawsuit, not because she is not invested in the future of

Kansas foster care, but because she is obligated, on behalf of her herself and future Governors of

the State, to safeguard the sovereignty of her office.

        Ex parte Young established a limited exception to the general rule of sovereign immunity

for cases where the plaintiff seeks prospective injunctive relief for violations of the United States

Constitution or federal law. 209 U.S. 123, 159-60, 28 S. Ct. 441 (1908); see also Seminole Tribe

of Fla. v. Florida, 517 U.S. 44, 76, 116 S. Ct. 114, (1996) (describing Ex parte Young as a “narrow


                                                   8
     Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 9 of 19




exception” to the general rule of state sovereign immunity). The Ex parte Young exception is

limited to cases where the state official has: 1) a connection with the enforcement of the act; and

2) has threatened or is about to commence proceedings to enforce the act. Id. at 155-56. As the

Young Court explained, “[i]n making an officer of the state a party defendant in a suit to enjoin the

enforcement of an act alleged to be unconstitutional, it is plain that such officer must have some

connection with the enforcement of the act, or else it is merely making him a party as a

representative of the state, and thereby attempting to make the state a party.” 209 U.S. at 157.

       B.      The Agency Defendants Hold the Statutory Power to Enforce the Act in
               Question

       Governor Kelly does not fit either of the criteria required by Ex parte Young. As with

almost every state government program, the Governor of Kansas does not directly enforce or

administer the statutes or regulations that make up the Kansas foster care system. As the

Governor’s initial Memorandum explains in great detail, the Kansas Legislature has adopted a

statutory scheme that vests the responsibility and direct management of these programs with the

Secretaries of each administrative agency. [Doc. 80 at 6-7 and authorities cited therein.] The

power to alter practices, make policies, establish programs, and subscribe additional services lies

with the heads of these agencies. See id. To fall within the Ex parte Young exception, a state

official defendant need not have a “special connection” to the alleged unconstitutional act or

conduct, but the official must “have a particular duty to ‘enforce’ the statute in question and a

demonstrated willingness to exercise that duty.” Peterson v. Martinez, 707 F.3d 1197, 1205 (10th

Cir. 2013) (citing Prairie Band Potawatomi Nation v. Wagnon, 476 F.3d 818, 828 *(10th Cir.

2007). As the Tenth Circuit has advised, when state law explicitly places a duty in the hands of

one set of officials, a plaintiff cannot sue a different official absent some evidence that the

defendant is connected to the enforcement of the challenged law. Peterson, 707 F.3d at 1207. The


                                                 9
    Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 10 of 19




Kansas Legislature has vested the particular duties of managing and administering the Kansas

foster care system in the hands of the Defendant Secretaries.           None of the duties of the

administration of the system are reserved for the Governor.

       That is not to say that the Governor does not have duties or responsibilities as it relates to

the Kansas foster care system. Governor Kelly openly admits, and in fact embraces, that she has

a role in overseeing this system and ensuring that the team she has put in place makes needed

improvements. This role, however, is not pertinent to the particular allegations raised, the policies

and practices challenged, or, most importantly, the relief sought in this litigation.

       As has been stated, Governor Kelly holds general authority over the executive branch of

Kansas government. As it relates to foster care, the Governor’s statutory duty is to select and

appoint the person(s), with the consent of the Senate, to serve the State of Kansas as the Secretaries

of DCF, KDADS, and KDHE. K.S.A. 75-5301 (Governor shall appoint DCF secretary, subject to

confirmation by the Senate); 75-5903 (Governor shall appoint KDADS secretary, subject to

confirmation by the Senate); 75-5601 (Governor shall appoint KDHE secretary, subject to Senate

confirmation). These Secretaries serve at the Governor’s pleasure (see, e.g., K.S.A. 75-5301).

There is no allegation in the Amended Complaint or elsewhere in the Plaintiffs’ response that

Governor Kelly has somehow failed to exercise her authority in this respect, or that she has

exercised this power, or threatened to exercise this power in a manner detrimental to Plaintiffs. To

the contrary, Governor Kelly has appointed qualified and capable individuals to fill the roles of

Agency Secretaries, whom she has entrusted with the statutory power to manage the foster care

system, and who are diligently working to administer and improve it.

       The relief that Plaintiffs seek in their Amended Complaint illustrates the reasons why the

Defendant Secretaries may be proper parties under Ex parte Young while Governor Kelly is not.



                                                 10
    Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 11 of 19




Plaintiffs are requesting that this Court issue specific injunctive relief on behalf of a general class

of children in the foster care system and a mental health subclass. The requested relief is a series

of changes to the administration of the foster care system, summarized as follows:

              The end to certain placement practices, which Plaintiffs characterize as “extreme
               housing disruption”;

              That an expert study be conducted to monitor workload requirements of the
               system;

              The implementation of staff hiring and retention strategies;

              The implementation of a plan to provide direct oversight over private providers;

              The implementation of a single web-based data management system;

              That trauma-related screening and services be provided to all children in DCF
               custody

              That mental and behavioral health screening be provided to all children in DCF
               custody; and

              The implementation of a “trauma-informed” practice that would identify and fill
               gaps in mental health services.

[Doc. 63 at 70-72.]

       Plaintiffs allege that Governor Kelly has oversight responsibilities over the three agency

Defendants and has the power to implement the remedies requested in the lawsuit simply by

ordering it so. This demonstrates a fundamental misunderstanding of how the executive branch of

Kansas government works. The Kansas Governor does not personally execute the laws or the

actions of the agencies and lacks the authority to directly do so. Instead, the actions are taken by

the administrative agencies charged with the responsibility for the subject areas.

       Because the Kansas Governor does not have the statutory authority to manage the Kansas

foster care system, each of these areas of requested relief would need to be implemented under the

power granted by the Kansas Legislature to each of the Defendant Secretaries. Similarly, none of

                                                  11
    Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 12 of 19




the requests would require the exercise of the Governor’s limited power of appointment. Because

Governor Kelly has no particular authority to provide the injunctive relief Plaintiffs seek, her role

here is no more than a representative of the state, and thereby an attempt to make the state a party.

See Ex parte Young, 209 U.S. at 157. This infringes on the state’s sovereign immunity. Indeed,

Governor Kelly’s presence as a defendant in this lawsuit is ultimately redundant. Any order of

injunctive relief against the Agency Defendants is as effective—in fact, more effective—than an

order against Governor Kelly.

       The case of D.G. ex rel. Strickline v. Henry, 591 F. Supp. 2d 1186 (N.D. Ok. 2008), which

Plaintiffs cite in their brief, reiterates this point. Like this case, D.G. involved a challenge to the

administration of the Oklahoma foster care system, alleging constitutional and statutory violations.

Id. at 1187-88. The D.G. plaintiffs sued the Governor, each of the members of the Oklahoma

Commission for Human Services and the director of the Department of Human Services. The

Oklahoma Governor moved to dismiss on Eleventh Amendment grounds. Id. at 1177.

       As in this case, the Plaintiffs in D.G. pointed to the Governor’s responsibility to enforce

the laws of the state, the appointment power, the authority to call special legislative sessions, and

the Governor’s ultimate responsibility for the administration of the agencies. The Court agreed

with the Governor that these general executive powers were not enough, finding that the lawsuit

was an attack on the administration of the state’s foster care system and that the Governor is in

“no sense responsible for actually administering the foster care system.” Id. at 1189. The Court

added, “[t]o accept plaintiffs’ view that the Governor is a proper defendant here simply because

he is the head of the executive branch of Oklahoma would abrogate the Eleventh Amendment bar

to suits against states. Applying this approach, the Governor would be subject to inclusion in any

and all civil rights action for injunctive relief against state agencies and departments.” Id. at 1190.



                                                  12
    Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 13 of 19




       Because of the obvious parallels between D.G. and this lawsuit, Plaintiffs attempt to

distinguish D.G. on its facts. Plaintiffs emphasize that, under Oklahoma law, the policy and rules

for DHS are adopted by the OCHS, not the governor, placing another layer between the governor

and the administration of the agency. While the D.G. Court did mention this split of power,

Plaintiffs wholly exaggerate the importance of this distinction, which is meaningless in the context

of the Ex parte Young analysis. Under Kansas’ statutory framework, the agency Secretaries are

charged with both the responsibility to develop policies and regulations of their agencies and to

administer the agencies. See, e.g., K.S.A. 39-708c(b) (DCF Secretary to determine policies, adopt

rules and regulations); K.S.A. 39-1603(j) (KDADS Secretary to establish state policies for

disbursement of funds); K.S.A. 39-1603(t) (KDADS Secretary to adopt rules and regulations);

K.S.A. 75-7403(a) (KDHE Secretary has authority to establish policies, adopt rules and

regulations). None of these powers are vested in the Governor. It does not matter if the power is

split between two entities as is the case in Oklahoma, or rests in the hands of a single agency

Secretary, like in Kansas. The determining factor is whether the government actor holds the power

to implement the relief that the Plaintiffs are requesting. In D.G., the key fact was that it was not

the governor but “DHS and its director [who had] direct responsibility for administering the foster

care system.” 591 F. Supp. 2d at 1190. There is no significant difference here, where the Defendant

Agencies—not the Governor—are vested with “the direct responsibility” to develop policies and

regulations and administer the foster care system. Therefore, the Governor does not fall within

the Ex parte Young exception to statutory immunity. See 591 F. Supp. 2d at 1191.

       Finally, contrary to Plaintiffs’ assertions, there is nothing unique about the power of the

Kansas Governor that would limit Governor Kelly’s sovereign immunity, as suggested in

Plaintiff’s Response. See [Doc. 96 at 14]. Plaintiffs argue that the “supreme power” vested by



                                                 13
    Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 14 of 19




Article I, Section 3 of the Kansas Constitution places increased responsibility in the office of the

Governor for the enforcement of laws within the state which they argue reaches far beyond the

powers discussed in other sovereign immunity cases. First, this argument is implausible and

unworkable, as it would effectively make the Governor a proper defendant in every lawsuit against

a Kansas agency. Second, this Court has already heard and summarily rejected an identical

argument in Day v. Sebelius, 376 F. Supp. 2d 1022 (D. Kan. 2005).

       In Day, which was discussed in the Governor’s initial Memorandum [Doc. 80 at 8] the

plaintiffs brought a suit to challenge a specific Kansas statute, K.S.A. 76-731a, allowing

undocumented or illegal immigrants to pay in-state tuition at Kansas universities. The Governor

had no direct role in enforcing the statute and instead the Day plaintiffs relied on the Governor’s

Article I, Section 3 responsibility for the enforcement of state laws, just as Plaintiffs do here. 376

F. Supp. 2d at 1031. The Day Court held that this general enforcement power is not sufficient to

confer jurisdiction over the office of the Governor. Id.

       C.      Governor Kelly Has Not Expressed an “Intention to Enforce” the Act in
               Question.

       Although the Ex parte Young test requires that a government actor both hold the challenged

statutory power and express an intention to enforce that power, the Plaintiffs argue that Governor

Kelly’s expressions of her willingness to exercise certain powers relating the foster care system

necessarily subjects her to the Court’s jurisdiction. Again, Plaintiffs are reaching for dots that just

do not connect under the law.

       The case of Kitchen v. Herbert, 755 F.3d 1193 (10th Cir. 2014), which Plaintiffs rely on

extensively, is a nice example of how the second prong of the Ex parte Young test can be applied

to find subject matter jurisdiction. Kitchen was a challenge by a same sex couple to state laws

that prohibited same-sex marriage. The Kitchen plaintiffs sued the Governor, the Attorney


                                                  14
    Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 15 of 19




General, and the county clerk for refusal to issue marriage certificates to same-sex couple

applicants in light of federal decisions finding that the couples had a constitutional right to be

married. Id.

       The Kitchen Court considered whether the Utah Governor and the Attorney General could

be sued under the Ex parte Young exception or whether they were immune from suit. Utah law

vested the responsibility for issuing and recording marriage certificates with county clerks. Id. at

1201. The Governor and the Attorney General did not act to issue certificates; however, the

officials had taken explicit positions in the litigation that they had “ample authority” to ensure that

the county clerks comply with their directive and limit the issuance of marriage licenses only to

man-woman couples. Id. at 1202. Moreover, the Governor had issued directives to other state

agencies to ensure that they complied with the Governor’s interpretation of the challenged laws.

Collectively, the Governor and the Attorney General had supervisory authority over the clerks and

had expressed a willingness to exercises that authority to implement the very policy (limiting

certificates to same-sex couples) that the plaintiffs were challenging. See id. at 1203.

       The Kitchen court found that there was a “requisite nexus” between the Governor and

Attorney General’s authority, their actions to exercise that authority, and the challenged law. Id.

at 1204. Their actions “clearly have assisted or currently assist in giving effect to the law.” Id. at

1204 (citing Prairie Band Potawatomi Nation v. Wagnon, 476 F.3d 818, 828 (10th Cir. 2007)).

       Although Plaintiffs rely on Kitchen, it is more helpful to the Governor’s position because

it highlights the fallacy of their argument. As compared to the clear narrative in Kitchen, where

the Governor and the Attorney General admitted that they had authority and that they intended to

exercise it to compel a certain interpretation of the state’s laws, Plaintiffs here rely on a hodge

podge of actions that Governor Kelly has allegedly taken with respect to the foster care system,



                                                  15
    Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 16 of 19




without establishing any nexus or cause and effect between any of these actions and the challenged

law or Plaintiffs’ alleged harm. Governor Kelly’s actions do not change the bottom line of her

statutory authority.

       As discussed earlier, to make this case Plaintiffs have submitted several non-authenticated

news articles and press releases as “evidence” of the Governor’s intent to effectively administer

the foster care system herself. Notwithstanding that these sound bites are taken out of context

from inadmissible hearsay, the Plaintiffs are confusing the Governor’s role as the Chief

executive—speaking for the administration, setting priorities, and advocating policies and her

personal interest in the welfare of Kansas children, including those in the foster care system, with

an intent or threat to exercise or usurp control from the agencies who are responsible for the

administration of these programs. None of the “actions” that Plaintiffs allege amount to an intent

to exercise control over the duties delegated to the Agency Secretaries by law or by otherwise

contributing to the conduct over which Plaintiffs are suing the state

       Plaintiffs argue (again through hearsay) that Governor Kelly’s announcement of her intent

to exercise her power under Article 1, Section 6 of the Kansas constitution to reorganize certain

executive branch agencies brings her under the Court’s jurisdiction. Plaintiffs fail to articulate any

nexus between a proposed future reorganization and the Constitutional harms that Plaintiffs are

alleging in this case. This connection cannot be identified because it simply does not exist.

       Further, as explained in the Governor’s initial Memorandum, the Governor’s power to

reorganize is limited. [Doc. 80 at 5]. The Governor may suggest reorganization, but any plan

must also be approved by the Legislature. And while the Governor can propose reorganization of

the Agencies’ structure, she lacks the power to abolish or alter any of the powers that are vested in

the Agency Secretaries by the Legislature. Governor Kelly’s suggested reorganization plan cannot



                                                 16
      Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 17 of 19




be viewed as an exercise of power over the administration of this program, let alone an exercise of

power that has any relationship to Plaintiffs’ alleged harm.

        Finally, Plaintiffs take liberties with their hearsay sources to assert, again without

admissible support, that Governor Kelly “personally froze” contracts with foster care vendors after

taking office. [Doc. 96 at 22]. This narrative has been supplied by Plaintiffs’ counsel and not by

their inadmissible sources, which merely state that the Governor “announced” actions taken by

DCF to review and cancel certain grants. See [Doc. 97 Woody Declaration, Ex. 5]. These sources

do not supply pertinent information, such as who is the party to the contracts or which party issued

the cancellations and certainly do not support the notion that the Governor unilaterally cancelled

contracts between state agencies and private companies. These details were supplied by Plaintiffs’

counsel’s speculation, not the evidence.

IV.     CONCLUSION

        Plaintiffs’ assessment that Governor Kelly holds power to single-handedly effect change

is not based in fact and is not based in Kansas law. Even if the Governor of Kansas did hold such

sweeping power, keeping the Governor in the lawsuit for the purpose of compelling the state to

act in a certain way violates the strongest of public policies. The state government must be allowed

to carry out its duties unhampered by judicial intervention except under the narrowest of

circumstances.

        It is apparent that the Plaintiffs did not add Governor Kelly to this lawsuit because the

Governor holds the power to implement the relief they seek. They can get all the relief they seek,

and all the relief this Court is able to grant, from the Agency Defendants. Because the Governor’s

presence in this case is unnecessary to the outcome, she appears to have been included in this

lawsuit simply because of the media attention her presence garners. Forcing Governor Kelly to

participate in a lawsuit where her presence is not required, and ultimately redundant, burdens her
                                                17
    Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 18 of 19




office and detracts from her ability to serve the citizens of the State of Kansas, including the

Plaintiffs. Because Governor Kelly is entitled to immunity under the Eleventh Amendment of the

United States Constitution, and because the people of Kansas elected her to focus on the many

pressing issues facing our state, she respectfully requests that this Court grant her motion and

dismiss her from this action.

                                            Respectfully Submitted,

                                            LATHROP GPM LLP

                                            By: /s/ Jean Paul Bradshaw
                                               Jean Paul Bradshaw II, KS Fed. #70010
                                               Brian Fries, KS #15889
                                               Grant A. Harse, KS #24666
                                               Reid K. Day, KS #28319
                                               2345 Grand Boulevard, Suite 2200
                                               Kansas City, Missouri 64108
                                               Telephone: (816) 292-2000
                                               Telecopier: (816) 292-2001
                                               jbradshaw@lathropGPM.com
                                               bfries@lathropGPM.com
                                               gharse@lathropGPM.com
                                               rday@lathropGPM.com

                                                Carrie E. Josserand, KS #18893
                                                LATHROP GPM LLP
                                                10851 Mastin Boulevard
                                                Building 82, Suite 1000
                                                Overland Park, Kansas 66210-1669
                                                Telephone: (913) 451-5100
                                                Telecopier: (913) 451-0875
                                                cjosserand@lathropGPM.com

                                            Attorneys for All Defendants




                                              18
    Case 2:18-cv-02617-DDC-GEB Document 102 Filed 03/12/20 Page 19 of 19




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 12, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to counsel of record.

                                          /s/ Jean Paul Bradshaw
                                          Jean Paul Bradshaw, an Attorney for
                                          All Defendants




                                             19
